DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/725530, now US Patent No. 11,281,220.  Claims 1-20 are pending.
2.	The IDS filed 2/9/22 has been considered.  The cited documents were made of record in the parent application (supra).
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 3, at line 2 “the location selected by the passenger” lacks antecedence since there is no previous recitation of a location selected by the passenger (see claim 2 for support).
B.	As per claims 6 and 7, the claims are unclear as to who or what is providing the rejection (passenger?).
C.	As per claim 13, at line 3 “the location selected by the passenger” lacks antecedence since there is no previous recitation of a location selected by the passenger (see claim 12 for support).
D.	As per claim 18, at line 4 “the location selected by the passenger” lacks antecedence since there is no previous recitation of a location selected by the passenger (see claim 17 for support).
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9-12 and 15-17 of U.S. Patent No. 11,281,220. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference/patent claim(s) and thus either anticipated by, or would have been obvious over, the reference/patent claim(s).
Taking application claim 1 as exemplary, the application claim is shown on the left and the reference claim (patent claim 15) is shown on the right with common subject matter underlined and differences in bold.
A computer-implemented method comprising: determining, based upon attributes of a sidewalk section and a height of a portion of an autonomous vehicle, a potential location for pick-up or drop-off of a passenger by the autonomous vehicle; and navigating the autonomous vehicle to the potential location for pick-up or drop-off.











A method comprising: receiving attributes of a sidewalk section within a threshold distance from a location selected by a passenger, the attributes including a respective curb height of the sidewalk section within the threshold distance; determining, based upon a height of a portion of an autonomous vehicle and the respective curb height of the sidewalk section, a potential location for pick-up or drop-off of the passenger by the autonomous vehicle; receiving an authorization from the passenger to confirm the potential location for pick-up or drop-off; and navigating the autonomous vehicle to the potential location for pick-up or drop- off.
As shown above, each of the limitations of the application claim are found in the reference claim except for the differences shown in bold.  With regards to the manner in which the method is implemented, the patent claim would have inherently or obviously been executed by a computer given the technology used in navigating an autonomous vehicle.  With regards to “attributes”, the refence claim clearly establishes that the curb height is an attribute of the sidewalk and thus the broad term “attributes” is met by the narrower term “curb height”.  Thus, the examined application claim is not patentably distinct from the reference/patent claim and thereby anticipated by, or would have been obvious in view of, the reference/patent claim.  The remaining claims were similarly compared and correspond as follows (app/pat): 3/17; 4/16; 5/17; 11/9; 13/12; 14/10; 15/11; 16/1; 18/5; 19/2; 20/3.
5.	Claims 1-20 are distinguishable over the prior art. The prior art does not disclose or reasonably suggest, in combination with the other claimed limitations, using the attributes of a sidewalk and height of a portion of an autonomous vehicle for determining a potential pick-up/drop-off location and navigating the autonomous vehicle to the potential location for pick-up/drop-off. The invention takes into consideration the suitability of the potential passenger pick-up/drop-off location.
6.	A search of the prior art did not reveal any more relevant documents than those already made of record in the parent application and cited in the IDS.
7.	Claims 2, 8-10, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661